DOWDELL, J.
All of the questions presented by the record in this case, except the one raised by demurrer to the defendant’s third and fourth pleas, Avere considered in the case of The United States Fidelity & Guaranty Co. v. The Union Trust & Savings Co., decided at the present term of this Court,, 38 South 177, and were there determined adversely to the contention of appellants.
The ruling of the trial court in sustaining the demurrers to pleas 3 and 4, remains only to be passed upon here. There was no error committed in sustaining the demurrers to these pleas. — City National Bank v. Burns, 68 Ala. 267, 275; Alston v. State, 92 Ala. 124; Morse on Banks & Banking, § 321; National Bank v. Burkhart, 100 U. S. 689; Oddie v. National City Bank, 45 N. Y. 735; Montgomery County v. Cochran, 121 Fed. 17; Id. 126 Fed. 456.
There being ho error in the record, the judgment will be affirmed.
Affirmed.
McClellan, C. J., Haralson and Doavdell, J. J., concurring.